 

Case 2:15-cr-00205-TLN-EFB Document 140 Filed 03/30/20 Page 1 of 1

MATTHEW D. MULLER
1684 Decoto Road #274

Union City, CA 94587
Phone: (415) 322-0492 |

Fax: (415) 366-3326

    
    
  

matt‘@projectjusticeforall.org MAR 3 () 2020
In Pro Per cLeeK, US. pis tact COURTNIA
\

    

EASTERN DISTRIC

 

pEpuTT ec

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 2:15-cr-205-TLN-EFB
Respondent,
MOVANT’S NONOPPOSITION TO
v. GOVERNMENT’S REQUEST TO
EXTEND TIME
MATTHEW MULLER,
Movant.

 

 

The Movant does not oppose the government’s request for a filing extension (ECF 138).
The Movant has not “consistently sought delay” (id. at 1) in this matter, but rather a fair opportunity
to litigate under the constraints he faces. The government is entitled to no less when facing
constraints itself.

The Movant knows of no specific prejudice he will suffer from the government’s requested
delay. The Movant will, however, proceed with a discovery motion that he had postponed pending
the government's intended filing.

Respectfully submitted,

Dated: March 27, 2020 Signed: Vi

Matthew D. Muller
In Pro Per

MOVANT’S RESPONSE -|- United States v. Muller

 
